Citation Nr: 1702086	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-21 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a March 2012 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

This matter has been previously remanded by the Board in November 2013. There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).   The United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).


FINDING OF FACT

The symptoms of the Veteran's current low back disability, to include degenerative joint and disc disease of the lumbar spine, manifested during service, has been continuous since service, and is etiologically related to service.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disability, to include degenerative joint and disc disease of the lumbar spine, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015). 

Arthritis, or degenerative joint disease, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b) (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for a Low Back Disability - Analysis

The Veteran contends that he initially injured his low back while buffing floors during service, and that his low back pain has been continuous since service. 

It is clear from the Veteran's numerous medical treatment records that he has a current low back disability.  A private lumbar spine MRI from March 2009 documented facet degenerative changes, or arthritis, at L5-S1, L4-5, and L3-4.  A private medical treatment record from January 2011 notes a diagnosis of degenerative and inflammatory arthritis of the lumbar spine.  Based on this evidence, the Board finds that the Veteran has a current diagnosis of arthritis of the lumbar spine.

The Veteran's service treatment records contain numerous reports of treatment for low back pain.  In January 1980, the Veteran was treated for muscle spasm and low back pain.  In December 1980, he complained of constant nagging low back pain for 10 months.  X-rays were negative.  In February 1981, the Veteran complained of an ongoing back problem, stating that he thought he had pulled a lower back muscle.  In September 1981, he was treated for lower back pain with muscle spasms and slowed range of motion.  In July 1982, the Veteran complained of back pain lasting four days.  He stated he pulled his back catching a ruck sack, and was diagnosed with a possible muscle strain.

An August 2007 private treatment record indicated that the Veteran reported a long history of back problems going back to when he hurt his low back in service.  It was noted that his back problems in service had apparently resolved at that time.  He reported that he worked construction, stating that it was nothing heavy, but labor intensive.  

A March 2009 private treatment record indicated that the Veteran report having his initial back injury during service.  He stated that he recovered from that injury, but had problems with his back ever since service.  The treating physician noted that he had worked construction most of his life and this too had taken a deleterious effect.  

A separate March 2009 private treatment record indicated that the Veteran reported a history of back pain for 29 years.

An August 2009 private treatment note indicated that the Veteran reported his initial back injury occurred 30 years prior while he was buffing a floor.  He reported having mild to moderate pain in his low back ever since.

An October 2009 private treatment note indicated that he Veteran started having back pain several years ago and it was getting progressively worse.  He reported having back pain most of his life.

The Veteran was afforded a VA examination in February 2010.  A diagnosis of lumbar degenerative disc disease based on an April 2009 MRI was noted.  The VA examiner opined that the Veteran's lumbar degenerative disc disease is less likely as not caused by or a result of injury or treatment that occurred while in service.  She noted that there was documentation regarding care for low back pain while in service.  However, she opined that the Veteran's strenuous activity after service, to include occupations involving hard labor, such as factory work, working as a mechanic and gas jockey, and construction work, more likely caused the Veteran's current degenerative disc disease.  She further noted that the Veteran indicated that he had been very active with no problems after his discharge from the military and did not develop severe back problems until the last four to five years. 

A December 2011 VA treatment note indicated that the Veteran reported injuring his back in 1980 at AIT training in the military when he was helping buff the floors and "threw his back out."  He reported having pain since then.  He had worked many jobs, but mostly construction or work that entailed lifting.

In April 2012, the Veteran testified that he initially injured his back during service while buffing the floor during either basic training or AIT.  He said that the injury was of such severity that he was taken to the hospital.  The hospital diagnosed him with a pulled muscle and prescribed medicine.  He was in the infantry.  The Veteran also reported that his current treating physician stated that his back problems were indicative of a long ago injury.  He testified that his back pain flared up regularly in the years following service and he had treated himself for his back problems for many years after service, using therapies they taught him during service.

The Veteran is competent to testify as to the onset and recurrence of his back pain and limited range of motion, as it is observable by a layperson.  See Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). During the July 2012 Board hearing, the Veteran stated that he has had trouble with his low back during service and continuously since his separation from service.  The Veteran's service treatment records corroborate that he complained of and was treated for low back problems on numerous occasions during service.  The Veteran has been consistent in reporting that he has experienced low back problems since his initial low back injury during service.  Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's low back disability symptoms have been continuous since service.

Thus, despite the February 2010 VA examiner's negative nexus opinion, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's low back disability, to include arthritis of the lumbar spine, had its onset during active service.  As noted above, the Veteran is competent to state when his low back pain began and how often it occurs.  See Jandreau; Buchanan.  The Veteran has been consistent in the history he has provided, and there is no conflicting evidence regarding the history of onset or continuous nature of his back disability. 

In summary, based on his report of a back injury during service and on the Veteran's competent statements regarding continuous symptoms of a low back disability after active service, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a low back disability, to include arthritis of the lumbar spine., are met.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability, to include degenerative joint and disc disease of the lumbar spine, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


